In an action for a declaration that the plaintiff’s alleged lien for unpaid assessments is superior to the lien of the respondent’s mortgage, to foreclose the lien, and for other relief, judgment in favor of the respondent on the merits unanimously affirmed, with costs. Finding 17 modified by striking out the following words: “which purported, among other things, to modify, alter and amend the said Declaration,” and substituting the following words therefor: “ which, among other things, modified, altered and amended the said Declaration.” Finding 18 reversed. Conclusions of law numbered First, Second and Third are disapproved. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.